Title: James Madison to Thomas Jefferson, 6 March 1812
From: Madison, James
To: Jefferson, Thomas


            
                  Dear Sir 
                   
                     Washington 
                     Mar. 6. 1812.
              I return the letter from Foronda inclosed in yours of the 19th Feby. I find I shall not be able to read his lucubrations in print. Your 
                     The letter 
                  of subsequent date from Dr 
                  Guantt is in the hands of the Secry of war, and will not be unheeded; but the course the nominations have taken makes it doubtful whether his 
                  the wishes in behalf of his Son, can be fulfilled.
            
		  You will see that Congs or rather the H. of Rs have got down the dose of taxes. It is the strongest proof they could give that they do not mean to flinch from the contest to which the mad conduct of G.B. drives them.
			 
		  
		  Her perseverence
			 in this seems to be sufficiently attested by the language of Ld 
                  Liverpool & Mr 
                  Perceval, in their parliamentary comments on the Regent’s message.
			 The information from F. is pretty justly described in the paragraph inserted in the natl Intelliger after the arrival of the Constitution. 
			 The
			 prints herewith inclosed are forwarded to you at the request of Thoms Gimbrede  (of N. York) the author.
            
                  Be assured of my great & affectionate esteemJames Madison
          